DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 9 are rejected under 35 U.S.C. 103 as being unpatentable over Takayasu et al. (JP 2016107076) in view of Ryusuke (JP 2012095178).
With respect to claims 1 and 9, Takayasu et al. teach an ultrasonic endoscope acoustic lens comprising: a base material composed of at least one elastomer; a filler added to the base material (Abstract), but fail to disclose a friction reducing agent disposed to cover at least a part of a surface of the base material and exposed to a lens surface.
On the other hand, Ryusuke teaches an ultrasonic endoscope acoustic lens comprising a base material (Figs. Item B) and a friction reducing agent (Figs. Item P) disposed to cover at least a part of a surface of the base material and exposed to a lens surface.
It would have been obvious to a person with ordinary skill in the art, at the time the invention was filed, to employ the Ryusuke friction reducing agent with the Takayasu et al. lens because it would provide excellent abrasion resistance without negatively affecting the acoustic and chemical solution resistance characteristics. 
With respect to claim 2, Ryusuke teaches wherein the friction reducing agent contains one or more materials selected from a group consisting of a fluororesin, molybdenum disulfide, graphite, boron nitride, a polyamide resin, a polyacetal resin, and tungsten disulfide (Abstract). Furthermore, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
With respect to claim 3, Ryusuke teaches wherein a particle size of the friction reducing agent is less than or equal to 10 µm (Specification Tranlation Document under title DESCRIPTION-OF-EMBODIMENTS ¶ [4]).  
With respect to claim 4, Ryusuke teaches wherein an amount of the friction reducing agent is 3 parts by mass or more and 15 parts by mass or less based on 100 parts by mass of the base material (Abstract).  
With respect to claim 5, the Examiner considers that it would have been an obvious matter of design choice to provide a coefficient of dynamic friction on the lens surface being smaller than 0.3 because it would tune the lens to provide desired sliding characteristics as necessitated by the specific requirements of the particular application.    
With respect to claim 6, Takayasu et al. teach wherein the base material is composed of a diorganopolysiloxane or a silicone rubber compound containing the diorganopolysiloxane as a main agent (Abstract).  
With respect to claim 7, the Examiner takes official notice that it is well known in the art to provide the friction reducing agent being disposed on the surface of the base material in a layered shape, as disclosed by Hideji et al. (JPH04181896).  
With respect to claim 8, Ryusuke teaches38 wherein the friction reducing agent (Figs. Item P) is fixed to the surface of the base material (Figs. Item B).  

Conclusion
The attached hereto PTO Form 892 lists prior art made of record that the Examiner considered it pertinent to applicant's disclosure. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDGARDO SAN MARTIN whose telephone number is (571)272-2074.  The examiner can normally be reached on 9:00 - 5:00 M - F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin G Enad can be reached on 571-272-1990.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




         /Edgardo San Martin/
                                                                                                
          Edgardo San Martín
          Primary Examiner
          Art Unit 2837
          June 11, 2022